Citation Nr: 1755898	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  06-36 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral neuropathy and radiculopathy of the lower extremities, to include on a secondary basis.

2. Entitlement to service connection for a psychiatric disorder, to include on a secondary basis.

3. Entitlement to service connection for degenerative joint disease of the right knee, to include on a secondary basis.

4. Entitlement to service connection for degenerative joint disease of the left knee, to include on a secondary basis.

5. Entitlement to service connection for a cervical spine disability, to include on a secondary basis.

6. Entitlement to service connection for bulging disc herniation, to include on a secondary basis.

7. Entitlement to service connection for degenerative changes of the right ankle, to include on a secondary basis.

8. Entitlement to service connection for degenerative changes of the left ankle, to include on a secondary basis.

9. Entitlement to service connection for thoracic paravertebral myositis, also claimed as thoracic lordosis, to include on a secondary basis.

10. Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to January 2004.  He also has four months and one day of prior active service.  In addition, he had prior service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005, November 2009, and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

All of the issues other than the claim for service connection for sleep apnea were last before the Board in July 2014, when they were remanded for further development.

The issues of service connection for bilateral neuropathy and radiculopathy of the lower extremities, a psychiatric disorder, degenerative joint disease of the knees, a cervical spine disability, bulging disc herniation, degenerative changes of the ankles, and thoracic paravertebral myositis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence establishes that the Veteran's obstructive sleep apnea is related to service.


CONCLUSION OF LAW

Service connection for obstructive sleep apnea is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein with respect to the claim for service connection for sleep apnea, no further discussion of the VCAA is required for this claim.

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

In the present case, the Board finds that the Veteran has a diagnosis of obstructive sleep apnea, confirmed via a January 2014 private sleep study.

His service treatment records do not reflect complaints of sleep apnea.

In a March 2017 affidavit, the Veteran reported that during service, his roommates teased him and complained about his snoring.  He stated that ever since doing gas chamber training, he woke up feeling tired, and that after his discharge, his wife complained of his loud snoring and sudden wakening and gasping for air.  His wife also submitted a statement dated March 2017, where she stated that before the Veteran's service, he had no difficulty sleeping and did not snore, but since then, he "wakes up without air" and easily falls asleep during the day.

A private medical opinion from March 2017 opined it was more likely than not that the Veteran's obstructive sleep apnea began in service.  In making this determination, the examiner noted the Veteran and his spouse's reports of his symptoms during service are consistent with sleep apnea.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for obstructive sleep apnea.  In summary, the Veteran currently has sleep apnea.  The only probative evidence of record, the private medical opinion and lay statements, attributes the sleep apnea to his service.  As such, the Board grants the benefits sought.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Board's July 2014 remand requested a new examination and opinion with regard to the Veteran's claimed bilateral neuropathy and radiculopathy of the lower extremities.  The November 2014 VA examiner declined to provide an opinion as to the etiology of any bilateral neuropathy and radiculopathy of the lower extremities, as he found there was no objective evidence the condition existed.  However, as stipulated by the Court and noted in the prior remand, a diagnosis of bilateral neuropathy and radiculopathy of the lower extremities must be conceded, therefore an addendum opinion should be provided.  See Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).

In a statement dated March 2017 from the Veteran's wife, she correlated his psychiatric disorder to his sleep apnea.  As the present decision granted service connection for obstructive sleep apnea, a new opinion is needed with regards to this contention.

Lastly, the Veteran was provided September 2009 and February 2013 VA examinations for his remaining claims for service connection for degenerative joint disease of the knees, a cervical spine disability, bulging disc herniation, degenerative changes of the ankles, and thoracic paravertebral myositis.  The examiners found that these disabilities were not caused or aggravated by the Veteran's service connected low back disability, as they involved "far different anatomical areas unrelated to each other," and "the biomechanics of the lumbar spine are not found to affect" the neck, thoracic spine, knees, or ankles.  However, neither examiner addressed the July 2009 letter from the Veteran's private doctor, which suggested a correlation between his low back disability, his posture, loss of correct alignment and loss of curvature of the spine, stress on one side of the vertebras, and his other orthopedic disabilities.  Therefore, an addendum opinion is needed to address the private medical statement.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the bilateral neuropathy and radiculopathy of the lower extremities, a psychiatric disorder, degenerative joint disease of the right knee, degenerative joint disease of the left knee, a cervical spine disability, bulging disc herniation, degenerative changes of the right ankle, degenerative changes of the left ankle, and thoracic paravertebral myositis on appeal.

2. After completing directive (1), the AOJ should return the claims file to the November 2014 VA examiner for an addendum opinion regarding the nature, extent and etiology of the Veteran's bilateral neuropathy and radiculopathy of the lower extremities.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has bilateral neuropathy and radiculopathy of the lower extremities related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has bilateral neuropathy and radiculopathy of the lower extremities that is proximately due to his service-connected low back disability?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has bilateral neuropathy and radiculopathy of the lower extremities that has been aggravated by his service-connected low back disability?  Aggravation is an increase in severity beyond the natural progress of the disorder.

The examiner must accept as true that the Veteran has a diagnosis of bilateral neuropathy and radiculopathy of the lower extremities at some point during the appellate period.

Detailed reasons for all opinions should be provided.

2. After completing directive (1), the AOJ should arrange for a VA evaluation to ascertain the etiology of the Veteran's psychiatric disorder.  Based on the record, the examiner should provide a response to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a psychiatric disorder related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a psychiatric disorder that is proximately due to his service-connected obstructive sleep apnea?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a psychiatric disorder that has been aggravated by his service-connected obstructive sleep apnea?  Aggravation is an increase in severity beyond the natural progress of the disorder.

It is specifically requested that the examiner discuss the Veteran's wife's March 2017 statement noting he is anxious and irritable due to his obstructive sleep apnea.

Detailed reasons for all opinions should be provided.

4. After completing directive (1), the AOJ should return the claims file to the February 2013 VA examiner for an addendum opinion regarding the nature, extent and etiology of the Veteran's degenerative joint disease of the right knee, degenerative joint disease of the left knee, a cervical spine disability, bulging disc herniation, degenerative changes of the right ankle, degenerative changes of the left ankle, and thoracic paravertebral myositis.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has degenerative joint disease of the right knee, degenerative joint disease of the left knee, a cervical spine disability, bulging disc herniation, degenerative changes of the right ankle, degenerative changes of the left ankle, or thoracic paravertebral myositis related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran degenerative joint disease of the right knee, degenerative joint disease of the left knee, a cervical spine disability, bulging disc herniation, degenerative changes of the right ankle, degenerative changes of the left ankle, or thoracic paravertebral myositis that is proximately due to his service-connected lumbar spine disability?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has degenerative joint disease of the right knee, degenerative joint disease of the left knee, a cervical spine disability, bulging disc herniation, degenerative changes of the right ankle, degenerative changes of the left ankle, or thoracic paravertebral myositis that has been aggravated by his service-connected lumbar spine disability?  Aggravation is an increase in severity beyond the natural progress of the disorder.

It is specifically requested that the examiner discuss the July 2009 private medical statement associating these conditions with problems pertaining to his service-connected lumbar spine disability.

Detailed reasons for all opinions should be provided.

5. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

6. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


